     Case 3:21-cv-00098-MMD-WGC Document 7 Filed 04/12/21 Page 1 of 4



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     JAMES MARTINEZ,                                      Case No. 3:21-cv-00098-MMD-WGC
      Aka Daniel Rodriguez (#1068838)
4                                                                          ORDER
                                             Plaintiff
5
             v.
6
      WASHOE COUNTY JAIL, et al.,
7
                                         Defendants
8
9
     I.     DISCUSSION
10
            On March 1, 2021, this Court ordered Plaintiff to file a fully complete application to
11
     proceed in forma pauperis or pay the full $402 filing fee for a civil action on or before April
12
     27, 2021. (ECF No. 4 at 2).
13
            On April 8, 2021, Plaintiff filed a second incomplete application to proceed in forma
14
     pauperis that again did not include the required financial certificate. (ECF No. 5). With
15
     his application, Plaintiff also submitted a letter to the Court requesting additional time to
16
     file his financial certificate due to his recent move from the Washoe County Detention
17
     Center to the Northern Nevada Correctional Center. (ECF No. 5-1).
18
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
19
     a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
20
     action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the
21
     inmate must submit all three of the following documents to the Court:
22
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
23
            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
24
            page 3),
25
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
26
            official (i.e. page 4 of this Court’s approved form), and
27
            (3) a copy of the inmate’s prison or jail trust fund account statement for the
28
            previous six-month period.
     Case 3:21-cv-00098-MMD-WGC Document 7 Filed 04/12/21 Page 2 of 4



1           Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis
2    (ECF No. 5) without prejudice because the application is incomplete.
3           The Court will grant Plaintiff's request for an extension of time (ECF No. 5-1) and
4    provide Plaintiff one additional opportunity to file a fully complete application to proceed
5    in forma pauperis containing all three of the required documents or pay the full $402 filing
6    fee on or before June 8, 2021. With his next application, Plaintiff must submit a fully
7    complete application containing all three of the required documents. Plaintiff may not
8    submit only a completed financial certificate to be considered with his other incomplete
9    applications.   Absent unusual circumstances, the Court will not grant any further
10   extensions of time.
11          If Plaintiff does not file a fully complete application to proceed in forma pauperis
12   with all three required documents on or before June 8, 2021, this case will be subject to
13   dismissal without prejudice for Plaintiff to file a new case with the Court when Plaintiff is
14   able to acquire all three of the documents needed to file a fully complete application to
15   proceed in forma pauperis or pays the full $402 filing fee.
16          A dismissal without prejudice means Plaintiff does not give up the right to refile the
17   case with the Court, under a new case number, when Plaintiff has all three documents
18   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
19   may choose not to file an application to proceed in forma pauperis and instead pay the
20   full filing fee of $402 on or before June 8, 2021 to proceed with this case.
21          The Court will retain Plaintiff’s civil rights complaint (ECF No. 3), but the Court will
22   not file the complaint unless and until Plaintiff timely files a fully complete application to
23   proceed in forma pauperis with all three documents or pays the full $402 filing fee.
24   II.    CONCLUSION
25          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
26   in forma pauperis (ECF No. 5) is denied without prejudice to file a new fully complete
27   application to proceed in forma pauperis with all three documents.
28          IT IS FURTHER ORDERED that the Plaintiff's request for an extension of time



                                                  -2-
     Case 3:21-cv-00098-MMD-WGC Document 7 Filed 04/12/21 Page 3 of 4



1    (ECF No. 5-1) is granted.
2           IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
3    approved form application to proceed in forma pauperis by an inmate, as well as the
4    document entitled information and instructions for filing an in forma pauperis application.
5           IT IS FURTHER ORDERED that on or before June 8, 2021, Plaintiff will either pay
6    the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
7    administrative fee) or file with the Court:
8           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
9           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
10          signatures on page 3),
11          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
12          official (i.e. page 4 of this Court’s approved form), and
13          (3) a copy of the inmate’s prison or jail trust fund account statement for the
14          previous six-month period.
15          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
16   application to proceed in forma pauperis with all three documents or pay the full $402
17   filing fee for a civil action on or before June 8, 2021, this case will be subject to dismissal
18   without prejudice for Plaintiff to refile the case with the Court, under a new case number,
19   when Plaintiff has all three documents needed to file a complete application to proceed
20   in forma pauperis or pays the the full $402 filing fee.
21          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
22   (ECF No. 3) but will not file it at this time.
23                  April 12, 2021
            DATED: __________________
24
                                                                                _
25                                                 UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                      -3-
     Case 3:21-cv-00098-MMD-WGC Document 7 Filed 04/12/21 Page 4 of 4



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        -4-
